 MESTA MACHINE COMPANY99Mesta Machine CompanyandInternational Unionof Operating Engineers,Local95, AFL-CIO, Peti-tionerandUnited Steelworkers of America,AFL-CIO,Intervenor.'Case 6-RC-4376August 17, 1967DECISION AND DIRECTION OF ELEC-TIONBY MEMBERS BROWN, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Joseph E.Moore of the National Labor Relations Board. Peti-tioner and Employer have filed briefs, which havebeen duly considered.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pol-icies of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The appropriate unit: the Petitioner seeks aunit of powerhouse and boilerhouse employeesdesignated as operators A and B, engineers A andB, and utility employees who work as operators Bor engineers B at the Employer's West Homestead,Pennsylvania, facility, excluding all other em-ployees, office clerical employees and guards,professional employees, and supervisors as definedin the Act. The Employer contends that only anoverall unit of production and maintenance em-ployees is appropriate because of the highly in-tegrated nature of the operations and because theunit sought does not consist of a craft or a func-tionally distinct departmental group composed ofworkers who have common interests. The Inter-venor takes the position that it has no objection tothe appropriateness of the unit sought and that if theBoard directs an election in this particular unit itwants to appear on the ballot. None of the em-ployees sought by the Petitioner has ever beenrepresented by a labor organization for the pur-poses of collective bargaining.'The UnitedSteelworkersof America, AFL-CIO,was permitted tointervene on the basis of a showing of interestThe Employer is engaged in the manufacture andsale of steel mills, mill equipment, rolls, equipmentfor nuclear reactors, and other products. It ownsand operates plants at West Homestead and NewCastle, Pennsylvania. It is the West Homesteadplant that is involved in the present proceeding. Theemployees sought are employed in the powerhouseand boilerhouse, which is part of an administrativedivision designated as the power, light, and heat de-partment. The latter department employs in excessof 400 employees including, in addition to thepowerhouse and boilerhouse employees, carpen-ters, electricians, pipefitters, painters, cranemen,millwrights, riggers, and the labor pool.There are 18 employees employed in the power-house and boilerhouse who are classified as opera-torsA andB, engineersA and B, and utility em-ployees who work as operators B or engineers B.The function of the powerhouse is to supply com-pressed air and electricity for use throughout theplant, and the function of the boilerhouse is toproduce steam power and heat for the plant. All ofthemen involved herein work exclusively in thepowerhouse and boilerhouse and are responsiblefor the operation and regulation of the various typesof equipment needed to produce power and heat.They workin anarea which is separate and apartfrom the other employees. They perform minorrepair work which is in the nature of preventivemaintenance.Major repair work is performed byother crafts in the power, light and heat departmentand, whenever such work is required, the power-house and boilerhouse employees do not assist thecraft employees. The powerhouse and the boiler-house employees are separately supervised and, ex-cept for times when major repair work is performedby the crafts as indicated above, they have no con-tact with other employees. Unlike the great majori-ty of other operations in the plant which operate ona 3 shift, 5 day a week basis, the powerhouse andboilerhouse is in operation 24 hours a day, 7 days aweek, including Sundays and holidays. Employeesin the powerhouse and the boilerhouse may exer-cise their plant seniority to hold jobs in other partsof the overall operations. However, in case of areduction in force, employees in other operationsmay have bumping rights in the powerhouse and theboilerhouse provided that they have had previousemployment therein.We find no merit in the Employer's contentionthat only an overall unit including the powerhouseand the boilerhouse employees is required underthe integration theory, or that these employees donot constitute a functionally distinct departmentalgroup with common interests. Thus, the employeessought herein work exclusively in a separate area,under separate supervision, and have no in-terchange and only rare contact with employeesfrom other operations in the plant; their work isscheduled over a 7-day week, rather than a 5-day167 NLRB No. 10310-5410-70-8 100DECISIONSOF NATIONALweek as is the others; they supply various kinds ofpower for the operations but do not work directly inthe production process; and in case of a reductionin force they have bumping rights in other parts ofthe overall operations whereas the reverse is nottrue unless the other employees had previouslyworked in the powerhouse or boilerhouse. Finally,no other labor organization seeks to represent theemployees on a broader basis, and there is no histo-ry of bargaining. The powerhouse and boilerhouseemployees herein therefore constitute a unit enti-tled to separate representation.2 Accordingly, wefind that the following employees of the EmployerzOlinMathieson Chemical Corporation,117 NLRB 1441, E /Du-Pont de Nemours and Company,162 N LRB 4133An election eligibility list, containing the names and addresses of allthe eligible voters,mustbe filed by the Employer with the RegionalDirector for Region 6 within 7 days after the date of this Decision andDirection of Election The Regional Director shall make the list availableLABOR RELATIONS BOARDconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act: All powerhouse and boilerhouseemployees designated as operators A and B, en-gineers A and B, and utility employees who work asoperators B or engineers B at the Employer's WestHomestead, Pennsylvania, facility, excluding allother employees, office clerical employees, guards,professional employees, and supervisors as definedin the Act.[Direction of Election3 omitted from publica-tion.]to all parties to the election No extension of time to file this list shall begrantedby theRegional Director except in extraordinary circumstances.Failure to complywith this requirement shall be grounds for setting asidethe electionwheneverproper objectionsare filedExcelsior UnderwearInc,156NLRB 1236